Case: 19-13991     Date Filed: 07/07/2020   Page: 1 of 9



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13991
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 3:18-cv-00512-LC-EMT

PATRICIA SHUE,

                                                                Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.
                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Florida
                         ________________________

                                   (July 7, 2020)

Before WILLIAM PRYOR, Chief Judge, MARTIN and JILL PRYOR, Circuit
Judges.

PER CURIAM:

      Patricia Shue appeals the district court’s order affirming the Social Security

Administration’s (the “Agency”) denial of her application for widow’s insurance

benefits. She claims that the Administrative Law Judge (“ALJ”) committed
               Case: 19-13991     Date Filed: 07/07/2020   Page: 2 of 9



reversible error in finding that her conviction for involuntary manslaughter in

connection with her husband’s death was a crime of intent that precludes her from

receiving benefits as a matter of law. After careful review, we affirm the Agency’s

denial of widow’s insurance benefits.

                                          I.
      Where, like here, an ALJ denies benefits and the Appeals Council denies

review, “we review the ALJ’s decision as the Commissioner’s final decision.”

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). “[W]e review de novo

the legal principles upon which the Commissioner’s decision is based.” Moore v.

Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per curiam). But we review the

Commissioner’s decision “only to determine whether it is supported by substantial

evidence.” Id.; see 42 U.S.C. § 405(g). “Substantial evidence is . . . such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Moore, 405 F.3d at 1211. Our limited review does not allow us to

“decid[e] the facts anew, mak[e] credibility determinations, or re-weigh[] the

evidence.” Id.

                                          II.

      First, some background on widow’s insurance benefits. Generally, the

widow of a fully insured person is entitled to benefits if she is not married, has

attained age 60, and files an application. See 42 U.S.C. § 402(e)(1); 20 C.F.R.



                                           2
                 Case: 19-13991       Date Filed: 07/07/2020       Page: 3 of 9



§ 404.335; Soc. Sec. Admin., Program Operations Manual System (the “Manual”

or “POMS”) RS 00207.001(A)(1); see also 42 U.S.C. § 416(c) (defining the term

“widow”). However, a claimant is not entitled to any survivor’s benefits on the

earnings record of another person if the claimant was “convicted of a felony or an

act in the nature of a felony of intentionally causing that person’s death.” 20

C.F.R. § 404.305(b); see POMS GN 00304.060(A). This case therefore depends

on whether the ALJ erred in determining that Shue intentionally caused the death

of her husband.

       In reviewing the ALJ’s decision, we may look to the Manual, 1 which sets

out a framework for reviewing particular types of homicides to determine whether

they constitute the intentional taking of life. POMS GN 00304.065(B). If a

claimant was convicted of involuntary manslaughter, the Manual establishes a

rebuttable presumption that there was a lack of intent to take a life. Id. However,

if the conviction was for voluntary manslaughter, there is no presumption and the

“facts relative to the slaying must be developed” to determine if the killing was

intentional. Id. That decision in turn “depends on the laws of the State in which


       1
          The Manual is the Agency’s publicly available operating instructions for processing
Social Security claims. Wash. State Dep’t of Soc. & Health Servs. v. Keffeler, 537 U.S. 371,
385, 123 S. Ct. 1017, 1025 (2003). As the Supreme Court has noted, the Manual’s regulations
and procedures are not products of formal rulemaking. Id. at 385, 123 S. Ct. at 1026. Even
though the Manual does not have the force of law, the Agency’s formal interpretations contained
in it “nevertheless warrant respect.” Id.; see Stroup v. Barnhart, 327 F.3d 1258, 1262 (11th Cir.
2003) (“While the POMS does not have the force of law, it can be persuasive.”).


                                                3
               Case: 19-13991    Date Filed: 07/07/2020    Page: 4 of 9



the charge is preferred.” Id. Where state law “does not distinguish between

voluntary and involuntary manslaughter,” the analysis follows the steps for

voluntary manslaughter, i.e., applying no presumption and developing the facts.

Id.

      Shue argues on appeal that because Florida does distinguish between

voluntary and involuntary manslaughter, the ALJ’s determination to the contrary

grounded the benefits analysis in a faulty premise. She claims this legal mistake

led to the ALJ’s finding that her conviction was for an intentional act that

disqualified her from receiving benefits, which is reversible error. Instead, she

claims her act was the result of culpable negligence. Finally, Shue says the ALJ

erred by “readjudicating” her criminal case.

                                         III.

      The first issue we must address is the ALJ’s finding that Florida law does

not differentiate between voluntary and involuntary manslaughter. Shue argues

this determination led the ALJ to misapply Florida law and err in making specific

factual findings relevant to the killing to determine whether it was intentional

under the Agency’s standards.

      Florida defines manslaughter as “[t]he killing of a human being by the act,

procurement, or culpable negligence of another.” Fla Stat. § 782.07(1). The

statute does not, on its face, distinguish between voluntary and involuntary



                                          4
               Case: 19-13991     Date Filed: 07/07/2020    Page: 5 of 9



manslaughter. See id. However, Florida law draws a line between manslaughter

by act and by procurement—which equates to voluntary manslaughter—and

manslaughter by culpable negligence, which equates to involuntary manslaughter.

Bolin v. State, 8 So. 3d 428, 430 (Fla. 2d DCA 2009). Florida treats only

voluntary—not involuntary—manslaughter as a crime of intent. Id.

      The ALJ clearly erred in concluding that Florida law does not distinguish

between voluntary and involuntary manslaughter. See id. But the effect of that

error was harmless because the ALJ reasonably compared the scienter for

involuntary manslaughter under Florida law with the Agency’s definition of intent

and found them to be compatible. Cf. Boyd v. Heckler, 704 F.2d 1207, 1209 (11th

Cir. 1983) (noting a determination supported by substantial evidence may still be

meaningless “if it is coupled with or derived from faulty legal principles”),

superseded by statute on other grounds as recognized in Elam v. R.R. Ret. Bd., 921

F.2d 1210 (11th Cir. 1991).

      We must look to Florida law, see POMS GN 00304.065(B), which describes

culpable negligence as “gross and flagrant,” or, in other words, “consciously doing

an act or following a course of conduct that the defendant must have known, or

reasonably should have known, was likely to cause death or great bodily injury.”

Fla. Crim. Jury Instr. 7.7; see also Pethtel v. State, 177 So. 3d 631, 636 n.2 (Fla. 2d

DCA 2015) (describing Florida Standard Jury Instruction for Criminal Cases 7.7).



                                           5
               Case: 19-13991     Date Filed: 07/07/2020     Page: 6 of 9



Florida’s interpretation of the scienter required for involuntary manslaughter tracks

the Agency’s interpretation of the scienter for an intentional homicide. The

Manual explains that the Agency has expanded on the traditional meaning of an

intentional state of mind, and excludes only the following cases from an

intentional homicide: (1) accidental homicide (involuntary manslaughter might fall

within this exception); (2) justifiable homicide (generally self-defense); or (3)

excused homicide (insane or influenced by intoxication).” See POMS GN

00304.065(A); Davis v. Sec’y of Health & Human Servs., 867 F.2d 336, 340 (6th

Cir. 1989) (adopted as agency policy in SSR 89-6c, 1989 WL 251364, at *6 (Sept.

13, 1989)). Therefore, “a conviction for the indifferent performance of a voluntary

act that the actor knows is potentially fatal to another, even if the death of the other

is not specifically intended, disqualifies the actor from eligibility for survivor’s

insurance benefits.” Davis, 867 F.2d at 340. The ALJ did not err by determining

that a conviction for involuntary manslaughter under Florida law disqualifies a

claimant from widow’s insurance benefits.

      To the extent Shue argues that the ALJ erred by failing to apply the

presumption of lack of intent she was due based on her conviction of involuntary

manslaughter, see POMS GN 00304.065(B), this error does not provide grounds

for reversal. See Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th Cir. 1982)

(“Failure to apply the correct legal standards or to provide the reviewing court with



                                           6
                  Case: 19-13991    Date Filed: 07/07/2020      Page: 7 of 9



the sufficient basis to determine that the correct legal principles have been

followed is grounds for reversal.”). This is because the Manual does not set forth a

binding legal standard. 2 Stroup, 327 F.3d at 1262 (“[T]he POMS does not have the

force of law . . . .”). In this scenario, our inquiry thus depends not on whether the

ALJ improperly applied the Manual, but on whether the ALJ exercised reasoned

decision-making by finding that the facts of the killing showed Shue had the sort of

intent that bars widow’s insurance benefits. See Owens v. Heckler, 748 F.2d 1511,

1514 (11th Cir. 1984) (per curiam) (explaining that an appellate court’s review for

substantial evidence does not result in automatic affirmance).

       The ALJ acknowledged that there was evidence showing Shue’s shooting of

her husband was potentially accidental, which Shue continued to rely on to

challenge the Agency’s denial of her application for benefits. But the ALJ noted

that although the jury’s findings established the scienter for felony manslaughter

under Florida law, “case law and relevant regulations” required him to explore the

underlying facts “to determine if the crime satisfies the Agency’s definition of

‘intentional.’”




       2
         We also note that the Agency has seemingly ignored its own Manual in at least one
legal precedent opinion issued by the Regional Chief Counsel. In In re Donald E. S~, ~, the
Agency did not expressly apply the presumption of a lack of intent when it determined that a
claimant convicted of involuntary manslaughter under Florida law was precluded from receiving
widow’s insurance benefits. See POMS PR 02905.011(A).


                                              7
               Case: 19-13991     Date Filed: 07/07/2020   Page: 8 of 9



      The ALJ summarized each of the “several versions” of the events Shue told

about the circumstances of her husband’s death. Based on all the evidence, the

ALJ found that Shue was holding the gun at the time it fired the shot that killed her

husband. He described evidence that Shue “had been upset with her controlling

husband” in the days leading up to the shooting and she had brought the gun

downstairs “with the intention of getting her husband’s attention.” In applying

these facts to the relevant law, the ALJ first noted that 20 C.F.R. § 404.305(b) was

not limited to “specific intent” felony convictions and explained that under the

Manual’s guidance, “intentional” meant having “a wish or expectancy that an act

will have a certain result (regardless of the actual likelihood of such result).” He

went on to describe the Florida jury’s conclusions based on this evidence.

      The ALJ said the jury’s rejection of Shue’s accidental shooting defense

barred a finding by the Agency of an accidental shooting. Additionally, the ALJ

said the jury’s dismissal of that defense required finding that Shue’s actions

qualified as “intentional” under the Agency’s guidance. And, because the jury

found that Shue “affirmatively ‘used a firearm,’ a deadly weapon,” the ALJ in turn

found that the fatal results of Shue’s actions were foreseeable—and thus that she

“expect[ed] that [her] act w[ould] have a certain result.” See POMS GN

00304.060(B)(1). The ALJ further found that Shue’s actions were not lawfully

justified under the Agency’s regulations, noting in part that “the record d[id] not



                                          8
              Case: 19-13991     Date Filed: 07/07/2020    Page: 9 of 9



support the conclusion that she was unaware of the nature and consequences of her

actions, nor d[id] the jury verdict support such [a] conclusion.” Based on these

findings, the ALJ ultimately decided that Shue was precluded from receiving

widow’s insurance benefits.

      A reasonable person would accept the ALJ’s findings as adequate to support

a conclusion that Shue “wish[ed] or expect[ed]” that bringing a firearm downstairs

with the intention of getting her husband’s attention would have a certain result.

See POMS GN 00304.060(B)(1); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir.

1996) (explaining that “substantial evidence” is based on a “reasonable person”

standard). We therefore cannot say that the ALJ’s decision was not supported by

substantial evidence. See Moore, 405 F.3d at 1211 (“[R]eview precludes deciding

the facts anew, making credibility determinations, or re-weighing the evidence.”);

see also 42 U.S.C. § 405(g) (stating that findings supported by substantial evidence

“shall be conclusive”).

      Neither can we say the ALJ improperly “readjudicated” Shue’s criminal

case. The ALJ looked to the facts surrounding the killing and relied on his

interpretation of the jury’s findings to reach his decision. See Davis, 867 F.2d at

338, 340–41 (holding that claimant’s second-degree manslaughter conviction “falls

within the regulation’s definition of an intentional homicide”). This was not error.

      AFFIRMED.



                                          9